Citation Nr: 9925171	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active honorable duty in the Marine Corps 
from December 1951 to December 1953.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person, and/or by reason of being housebound due to 
disabilities.  The Board remanded the case to the RO for 
additional development in April 1998; the RO has now returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's claim has been obtained by the RO.

2.  The appellant is neither blind nor nearly blind, nor is 
he a patient in a nursing home, and he has not been shown to 
be unable to dress or undress himself, to be unable to keep 
himself ordinarily clean and presentable, to be unable to 
feed himself due to loss of coordination of the upper 
extremities or due to extreme weakness, or to be so 
incapacitated as to require care or assistance on a regular 
basis in order to be protected from the hazards or dangers 
incident to his daily environment.

3.  The evidence does not establish that the appellant 
currently has disabilities that confine him to his home or 
immediate premises or that render him so disabled as to need 
the regular aid and assistance of another person.  He is not 
shown to have a single disability rated or ratable at 100 
percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1541 (West 1991); 
38 C.F.R.§§ 3.351, 3.352 (1998).

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§ 3.351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that the appellant's claim is 
"well-grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a); that is, he has presented a claim that is 
plausible.  He has not alleged any records of probative 
value, that may be obtained and which have not already been 
associated with the claims file, are available.  A VA 
examination was conducted that sufficiently documented the 
nature and severity of his disabilities, and the impact these 
disabilities have on his personal functioning.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) is satisfied.

The appellant was considered to be permanently and totally 
disabled for pension purposes in a rating decision issued in 
May 1987, effective as of March 1987.  The appellant's 
principal non-service-connected disabilities, as listed, now 
include left upper extremity paresis, evaluated as 60 percent 
disabling; left lower extremity paresis, evaluated as 60 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; and hypertension evaluated as 10 percent 
disabling.  He is not service-connected for any disability.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; the inability of a claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  The term "bedridden" will be a 
proper basis for the determination and that term is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a). 

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.

Review of the VA medical evidence of record reveals that the 
appellant was hospitalized in December 1992 for uncontrolled 
hypertension thought to be of renovascular etiology.  The 
hypertension was brought under control before the appellant 
was released from the hospital.  A clinic note, dated in 
March 1996, indicated that the appellant had a balance 
problem with his left leg.  In April 1996, during a clinic 
visit, the appellant complained of a cramp-like pain in his 
calves after walking 20 yards or so.  In October 1996, the 
appellant was hospitalized after he suffered a loss of 
consciousness in a motor vehicle accident; he was driving his 
car at the time of the accident.  A cardiology consultation 
took place during this hospitalization and the appellant 
underwent a stress test with normal findings.  In September 
1998, the appellant underwent a kinesiotherapy assessment; he 
was instructed in the proper gait pattern and issued a cane.  
No further need for kinesiotherapy treatment was indicated.

The appellant underwent a VA medical examination in November 
1994.  He complained of left hemiplegia with walking limited 
to 25 yards due to left hip pain and left leg weakness.  He 
was noted to drag his left leg.  Coordination with the left 
arm was noted to be poor.  Muscle atrophy of the left leg was 
noted and the range of motion was limited by about 20 
degrees.  The appellant's gait was described as slow and 
unsteady.  He was noted to be able to play chess in various 
places and to do his own shopping.  It was stated that he was 
able to leave his home and immediate premises as desired.  

The appellant underwent another VA medical examination in May 
1996.  He was noted to exhibit poor balance and poor 
coordination.  He stated that he could only drive short 
distances; that he lived alone and fed himself; that he was 
able to dress himself with difficulty, especially with shoes 
and buttons.  He was noted to be losing strength in both 
upper extremities; to not be blind; and to not be 
hospitalized.  The appellant stated that he drove to see a 
friend with whom he played chess; that he drove to the 
grocery store; that he did his own shopping; and that he was 
able to leave his immediate premises every two days.  The 
examiner advised the use of a mechanical device, such as a 
cane or walker, to assist the appellant with his deficit in 
weightbearing, balance and propulsion.

The appellant most recently underwent a VA medical 
examination in July 1998.  The examiner noted that the 
appellant was neither bedridden nor hospitalized.  He only 
needed glasses for reading.  He reported living in a first 
floor condominium and that he had difficulty in walking which 
was limited to 20 yards unassisted.  He was noted to be able 
to perform self-care, albeit with problems with shoes, some 
buttons and fine movements.  He was noted to presently be 
driving his car for short distances, to go to the grocery 
store, for example.  He makes his own meals, does light 
housework, plays chess, watches television and reads.  The 
examiner stated that the appellant did not currently appear 
to have the left hemiparesis mentioned in the 1994 VA medical 
examination, but did note the presence of generalized 
weakness of all his extremities.  On physical examination, 
the appellant demonstrated an unsteady, wide-stanced 
shuffling gait.  There was no obvious atrophy of the lower 
extremities and his muscle tone appeared adequate.  He was 
noted to be losing some coordination of his hands; he said 
that he could no longer play the piano.  He said that he was 
able to feed himself, that he could fasten some of his 
clothes, that he bathes and shaves himself, that he manages 
the needs of nature, and that he did not use any aids to 
walk.  The appellant reported that he was out of his house at 
least every other day for doctor visits, the grocery store, 
and occasionally going to his chess club.

The appellant also underwent a VA psychiatric examination in 
July 1998.  He stated that he played chess two to three times 
per week, sometimes in the park and sometimes at the beach.  
He stated that he cooked as a hobby and that he liked to 
bake.  He reported that he watched television and that he 
still played chess well.  He stated that he was having 
increasing problems with loss of balance, but he had a car 
and drove himself around the Naples area.  The examiner 
stated that there was no Axis I diagnosis present.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Specifically, the medical evidence of record 
indicates that the appellant is able to ambulate, albeit in a 
reduced fashion due to a shuffling gait and balance problems, 
and that he has adequate use of all of his extremities.  He 
needs no prosthetic or orthopedic appliances, although there 
is evidence that he was recently provided with a cane.  The 
appellant told the VA physicians who examined him in July 
1998 that he was able to feed himself, that he did his own 
grocery shopping and enjoyed cooking and baking.  He also 
reported that he was able to bathe and shave himself and that 
he was able to attend to the needs of nature himself.  He has 
been found to be competent to handle his financial affairs.  
The evidence does not show that he was unable to prepare his 
food, or unable to take care of daily self-care activities, 
or was otherwise in need of regular aid and attendance as 
envisioned by the regulation.  An occasional need for 
assistance with ambulation or other such activity does not 
contemplate the type of care needed to assign this benefit.  

Upon consideration of the pertinent criteria in light of the 
evidence presented, the Board finds no basis upon which to 
award the appellant special increased pension benefits based 
on the need for regular aid and attendance of another person.  
It is not contended or shown that the appellant is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  Although it is clear that the appellant suffers 
from marked impairment secondary to his stroke and his other 
medical conditions, the most recent medical treatment reports 
do not show that he requires the regular assistance of 
another person to undertake the basic requirements of daily 
living.  While the Board acknowledges the appellant's 
limitation of motion and coordination in all extremities and 
ambulation difficulties, these factors do not of themselves 
show that the appellant is unable to perform everyday 
personal functions or that he requires assistance on a 
regular basis to protect him from the hazards of his 
environment.  Furthermore, there is no evidence that the 
appellant is bedridden as a result of his disabilities and no 
evidence has been presented that he is bedridden as defined 
at 38 C.F.R. § 3.352(a).  Therefore, the Board concludes that 
the appellant is not entitled to special monthly pension 
based on the need for regular aid and attendance.

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
housebound benefits requires that there be one permanent 
disability ratable as 100 percent disabling plus additional 
separate and distinct disabilities rated at 60 percent or 
more, or the claimant must be shown to be permanently 
housebound.  In this case it has not been shown that the 
appellant suffers from a single disability ratable at 100 
percent under the schedular criteria plus additional 
disability ratings of 60 percent, especially in light of the 
fact that the appellant was found to no longer demonstrate 
left-sided hemiplegia, as of July 1998, and his diabetes and 
hypertension are under control with medication.  
Additionally, the evidence of record also does not show that 
the appellant is housebound or confined to his dwelling or 
the immediate premises due to disability.  The evidence of 
record indicates that the appellant drives his own car, 
travels to various medical appointments, does his own grocery 
shopping and meet various people at various places to play 
chess.  Thus, there is no legal basis upon which entitlement 
to housebound status may be established.

Since the preponderance of the evidence is against allowance 
of either of these issues, the benefit of the doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are denied and 
special monthly pension benefits by reason of housebound 
status are also denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

